Citation Nr: 0300597	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  02-04 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in
Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 10 percent for a 
right knee disorder.  

(The issue of entitlement to service connection for a 
right shoulder disability will be the subject of a later 
decision.)  



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services



ATTORNEY FOR THE BOARD

M. Cooper, Counsel

INTRODUCTION

The veteran served on active duty from December 1959 to 
March 1962 and from February 1964 to April 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 RO decision which, 
in pertinent part, determined that service connection for 
status post right knee surgery was warranted with an 
initial 10 percent evaluation.  Service connection was 
established as secondary to the service connected left 
knee disability.  The veteran appeals for a higher 
evaluation.  Thus, the issue before the Board is taken to 
include whether there is any basis for "staged" ratings at 
any pertinent time, to include whether a current increase 
is in order.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

It is noted that a temporary total 100 percent rating was 
assigned from April through May 2001, pursuant to 
38 C.F.R. § 4.30.  There has been no disagreement with 
that action.  The issue for the Board's consideration is 
the propriety of the currently assigned 10 percent rating.

The Board is undertaking additional development on the 
issue of service connection for a right shoulder 
disability claimed as secondary to the service-connected 
knee disabilities pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2) (2002)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 20.903 (2002)).  After giving the 
notice and reviewing your response to the notice, the 
Board will prepare a separate decision addressing this 
issue.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the instant claim addressed by 
this decision has been obtained by the RO.  

2.  The veteran's service connected right knee disability 
is manifested by clinical evidence of arthritis with 
nearly full range of motion; instability has not been 
demonstrated.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for a service-connected right knee disability have 
not been met.  38 U.S.C.A. §§ 1155, 5100, et. seq.  (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 
4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 5003, 5010, 5256, 
5257, 5260, 5261 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. 
(West Supp. 2002).  There have also been final regulations 
promulgated to implement the new law.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2002).  The Board 
has therefore reviewed this case with the provisions of 
those laws in mind, and finds that VA's duty to assist the 
appellant in developing the evidence pertinent to the 
claims has been met.  In this regard, the Board notes that 
the veteran has undergone VA examination and pertinent 
medical treatment records were requested.  

The veteran has been informed of the information and 
evidence necessary to substantiate his claim through 
rating decision and statement of the case.  He has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  As it appears that all 
pertinent evidence has been obtained, even without 
specific notice as to which party will get which evidence, 
the Board finds that this claim is ready to be reviewed on 
the merits.  See VCAA; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations 
or illnesses proportionate to the severity of the several 
grades of disability.  38 C.F.R. § 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. Part 4 
(2002).  However, the Board will consider only those 
factors contained wholly in the rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  

Diagnostic Code 5010 is for arthritis due to trauma, 
substantiated by X-ray findings and provides for rating as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2002).  

Diagnostic Code 5003, for degenerative arthritis provides 
that degenerative arthritis, established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved ( Code 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, 
not added under diagnostic code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2002).  

Functional loss, which is the inability to perform the 
normal working movements of the body within normal limits, 
specifically due to pain and weakness on motion, should be 
considered in addition to the criteria set forth in the 
appropriate Diagnostic Codes of the Schedule when 
ascertaining the severity of musculoskeletal disabilities.  
38 C.F.R. § 4.40; see also DeLuca v. Brown, 8 Vet. App. 
202, 204-06 (1995).  

Diagnostic Code 5260 relates to evaluations for limitation 
of flexion of the leg.  Under this code, a noncompensable 
evaluation is assignable when flexion is limited to 60 
degrees.  When flexion is limited to 45 degrees, a 10 
percent evaluation is assignable.  When flexion is limited 
to 30 degrees, a 20 percent rating is assignable. When 
flexion is limited to 15 degrees a 30 percent evaluation 
is assignable.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2002).  

Diagnostic Code 5261 relates to evaluations for limitation 
of extension of the leg.  Under this code, a 
noncompensable evaluation is assignable when extension is 
limited to 5 degrees.  When extension is limited to 10 
degrees, a 10 percent evaluation is assignable.  When 
extension is limited to 15 degrees a 20 percent evaluation 
is assignable.  When extension is limited to 20 degrees, a 
30 percent evaluation is assignable.  When extension is 
limited to 30 degrees, a 40 percent evaluation is 
assignable.  When extension is limited to 45 degrees, a 50 
percent evaluation is assignable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2002).  

Diagnostic Code 5257 pertains to other impairment of the 
knee and recurrent subluxation or lateral instability.  
Under this code, a disability evaluation of 10 percent is 
warranted when there is slight impairment or recurrent 
subluxation or lateral instability.  An evaluation of 20 
percent is assignable when there is moderate impairment or 
recurrent subluxation or lateral instability.  An 
evaluation of 30 percent is assignable when there is 
severe impairment or recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2002).  

A review of his service medical records is entirely 
negative for treatment, complaints or diagnoses of a right 
knee disorder.  

An August 1969 private medical record reflects that the 
veteran injured his right knee while at work.  Since the 
injury, he reported pain, swelling, giving way and locking 
of the right knee.  Examination of the right knee 
reflected marked cystic swelling on the lateral aspect of 
his knee.  Pain on palpation was noted.  The veteran 
demonstrated a positive grinding test.  His cruciate and 
collateral ligaments were intact.  The examiner noted that 
the veteran had a torn lateral meniscus.  It was 
recommended that his cartilage be removed.  

Historically, the Board notes that service connection for 
Osgood-Schlatter's disease of the left knee was granted in 
a March 1978 RO decision with a noncompensable evaluation.  
The evaluation for his left knee disorder was increased to 
30 percent disabling in a February 1999 RO decision.  In 
September 2001 RO decision, service connection for status 
post right knee surgery as secondary to the service 
connected status post left knee replacement was granted 
with a 10 percent disability rating.  

On VA examination in February 2000, the veteran reported a 
chief complaint of right knee pain.  He said that he 
injured his left knee in 1960 when he fell during training 
exercises.  He underwent a left knee meniscetomy during 
his second period of service.  It was noted that he 
underwent a second left knee procedure in November 1997 
and a third in April 1998.  The veteran underwent a left 
total knee replacement in December 1998 with a 
satisfactory outcome and improvement in symptoms.  The 
veteran related that in the middle of 1999, he began 
falling due to right knee instability.  The veteran opined 
that his right knee symptoms were due to his service-
connected left knee condition.  It was noted that he 
underwent a right knee mensiectomy in 1968.  He related 
that he used a cane at all times and took analgesics.  The 
veteran indicated that his symptoms in the workplace had 
increased.  He said that he was on his feet for much of 
the workday.  On physical examination, the veteran's gait 
consisted of a slight limp due to favoring his right knee.  
The right knee was without bony deformities.  There was no 
varus or valgus angulation.  No joint fluid accumulation 
or soft tissue swelling was shown.  There was mild 
tenderness on palpation of the medial and lateral joint 
lines.  The veteran was able to flex his right knee to 120 
degrees and had intense pain at the end of the maneuver.  
Extension was to 0 degrees.  The diagnoses included mild 
degenerative changes in the right knee, by X-ray and 
symptomatic.  

A November 2000, private medical statement reflects that 
the veteran had been seen for a long history of bilateral 
knee discomfort.  It was noted that he right knee had 
developed a degenerative arthritic process secondary to 
its own primary disease as well as wear and tear secondary 
to the left knee protection.  Magnetic resonance imaging 
(MRI) studies reflected complex tears of both menisci as 
well as the degenerative articular surface disease.  The 
veteran had difficulty with ambulation, kneeling, and 
climbing stairs.  He was unable to sit for prolonged 
periods of time.  It was noted that the veteran 
experienced locking, catching, grating and intermittent 
swelling of the right knee.  Physical examination revealed 
full motion with grating of the patello-femoral joint.  
Palpable peripheral osteophytes and sensitivity along the 
joint was demonstrated.  No instability of the right knee 
joint was noted.  A +1 effusion was observed.  The 
diagnosis was degenerative joint disease of the right 
knee.  The doctor related that arthroscopy with possible 
future joint surgery was planned.  

VA medical records dated from January 2001 to September 
2001 reflect that the veteran was seen for a variety of 
complaints including right knee problems.  A January 2001 
record reflects that he reported progressive right knee 
pain over the years.  X-ray studies showed degenerative 
changes consistent with osteoarthritis.  The diagnosis 
included right knee pain and lateral meniscus tear.  The 
veteran underwent a right knee arthroscopy with 
debridement and lateral femoral condyle chondroplasty in 
April 2001.  The postoperative diagnosis was degenerative 
right knee pain.  An April 2001 post-surgical follow-up 
record shows that the veteran was able to ambulate well on 
crutches and progressively to a cane.  He had no 
complaints regarding the right knee.  The veteran 
demonstrated excellent range of motion from 0 to 110 
degrees.  The right knee was stable to varus and valgus 
stress.  Minimal post-operative swelling was noted.  No 
erythema or evidence of infection was shown.  A June 2001 
record shows that the veteran reported improvement in his 
right knee symptoms following his right knee arthroscopy.  
He attended physical therapy and was able to walk up to 
three miles, pain free.  

A September 2001 medical record reflects that the right 
knee was without effusion or deformities.  The veteran had 
well-healed arthroscopy portals.  He described tenderness 
right over the lateral joint line where he had the most 
significant degenerative joint disease.  Otherwise, his 
right knee was stable in varus and valgus with a negative 
Lachman and posterior drawer examinations.  His range of 
motion was from 0 to 100.  His motor strength was 5/5 with 
intact sensation.  The diagnostic assessments included 
right knee lateral compartment degenerative joint disease.  

Taking into account all relevant evidence, the Board finds 
that the veteran's service connected right knee disability 
is properly rated as 10 percent disabling.  In this 
regard, as to a rating for instability of the knee under 
Diagnostic Code 5257, VA and private medical records 
revealed no instability of the right knee joint.  
Considering all the evidence of record, the Board finds 
that the veteran does not demonstrate any instability of 
the right knee, such that a rating would be warranted 
under this code.  While some locking was reported on a 
private evaluation, that was not confirmed on several VA 
examinations.  It appears that the major symptomatic 
pathology is the limitation of motion, as discussed 
herein.

In this case, as noted above, treatment records and VA 
examination variously show nearly full range of motion of 
the right knee, to motion from 0 to 100-110 degrees of 
flexion and 0 degrees of extension.  There is clinical 
evidence of arthritis noted on treatment records and 
described on VA examination.  As such, there is no 
evidence of limitation of motion of the right knee that 
would be compensable under any of the Diagnostic Codes 
related to limitation of motion; therefore, a rating in 
excess of 10 percent for limitation of motion of the right 
knee disorder is not warranted.  Therefore, the 
preponderance of the evidence establishes that the 
symptoms do not meet the criteria for an increased rating 
based on limitation of motion.  

The Board has considered the applicability of rating the 
right knee disability under other appropriate diagnostic 
codes, such as Diagnostic Code 5256.  However, since 
ankylosis of the right knee has not been clinically shown 
or even approximated, a higher rating would not be in 
order under Diagnostic Code 5256.  

Moreover, there is no clinical evidence of interference 
with daily activities due to functional limitation of the 
knee caused by pain based on the VA examinations and 
treatment records.  There is no clinical showing that the 
pain complained of would cause functional limitation as 
such that would provide for a rating in excess of 10 
percent for the right knee disorder.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Thus, with no finding of 
instability, and a finding of nearly full limitation of 
motion, the Board finds that the veteran is properly rated 
as 10 percent disabling for his service connected right 
leg disability.  There is no symptomatology related to the 
service connected right knee disability that warrants a 
higher rating and as such, a higher rating is not 
assigned.  In sum, the preponderance of the evidence 
clearly establishes that the symptomatology of the service 
connected right knee disability does not meet the criteria 
for a higher rating.  The evidence is not so evenly 
balanced as to give rise to a reasonable doubt.  


ORDER

An initial rating in excess of 10 percent for a right knee 
disability is denied.  


		
	MICHAEL D. LYON 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  

Error! Not a valid link.














